United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Morgantown, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0746
Issued: June 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from a February 24, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from OWCP’s last merit decision dated December 14, 2009 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s December 21, 2015 request for
reconsideration without merit review of the claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.2 Appellant, a 72-year-old cook foreman,
last worked for the employing establishment in 1978. On November 20, 2008 he filed an
1

5 U.S.C. § 8101 et seq.

2

See infra notes 5 and 6.

occupational disease claim (Form CA-2) for post-traumatic stress disorder (PTSD), which he
attributed to his constructive termination in August 1978.3 Appellant served on active duty with
the U.S. Army for approximately eight and one-half years, ending in February 1976. Based on
Department of Veterans Affairs (DVA) medical records, he was diagnosed with delayed onset
PTSD in July 1997. Appellant received benefits from DVA for his service-connected PTSD.4
With respect to his November 20, 2008 claim for FECA benefits, he indicated that he first
became aware of the employment-related nature of his PTSD on February 15, 2004. Appellant
claimed to have promptly notified the employing establishment of his condition.
In a July 10, 2009 decision, OWCP denied appellant’s claim as untimely filed. The
record established that, on or about July 7, 2004, appellant was either aware or should have been
aware that his claimed condition was employment related. However, he waited more than four
years (November 20, 2008) before filing his occupational disease claim. As such, appellant
failed to meet the three-year filing requirement under 5 U.S.C. § 8122.
Appellant requested a hearing before an OWCP hearing representative. By decision
dated December 14, 2009, the hearing representative affirmed OWCP’s July 10, 2009 decision.
Appellant appealed to the Board. On November 22, 2010 the Board affirmed the hearing
representative’s decision.5
Appellant subsequently filed multiple requests for reconsideration. OWCP denied
reconsideration on January 5, 2011, July 12, 2013, and most recently on February 24, 2016.6 Its
latest nonmerit decision followed appellant’s December 21, 2015 request for reconsideration,
which OWCP received on January 5, 2016.

3

Between July 1976 and August 1978, appellant worked approximately 18 months at the Robert F. Kennedy
Youth Center, Federal Correctional Institution (FCI), Morgantown, WV. He resigned effective August 18, 1978.
However, appellant claimed the employing establishment forced him to quit.
4

As of August 12, 1997, DVA rated appellant 50 percent disabled due to his service-connected PTSD. Appellant
also received disability benefits from the Social Security Administration for anxiety disorders.
5

Docket No. 10-0673 (issued November 22, 2010). The Board also issued a June 10, 2011 order denying
appellant’s petition for reconsideration. Docket No. 10-0673, Order Denying Petition for Reconsideration (issued
June 10, 2011). The November 22, 2010 decision and June 10, 2011 order are incorporated herein by reference.
6

With respect to OWCP’s January 5, 2011 nonmerit decision, appellant filed an untimely appeal, which the
Board dismissed by order dated January 25, 2012. Docket No. 12-0004, Order Dismissing Appeal (issued
January 25, 2012). Appellant also appealed OWCP’s July 12, 2013 nonmerit decision, which the Board affirmed by
decision dated May 14, 2014. Docket No. 14-0141 (issued May 14, 2014). His subsequent petition for
reconsideration was untimely, and accordingly, the Board issued an order dismissing the petition. Docket No. 140141, Order Dismissing Petition for Reconsideration (issued March 12, 2015). Appellant also wrote to the Board
on January 26, 2015. The Board considered his January 26, 2015 correspondence as a new appeal, which it assigned
Docket No. 15-0766. By order dated May 11, 2015, the Board dismissed the appeal for lack of jurisdiction. Docket
No. 15-0766, Order Dismissing Appeal (issued May 11, 2015). The then-current record revealed that OWCP had
not issued a final adverse decision following the Board’s May 14, 2014 decision. Appellant filed a petition for
reconsideration of the Board’s May 11, 2015 order, which the Board dismissed by order dated October 5, 2015.
Docket No. 15-0766, Order Dismissing Petition for Reconsideration (issued October 5, 2015). The Board reiterated
that OWCP had not issued a final decision following the Board’s May 14, 2014 decision, and therefore, the Board
lacked jurisdiction over the case. The above-mentioned Board decision and orders are incorporated herein by
reference.

2

In his request for reconsideration, appellant argued that he informed the employing
establishment about his injury in February 2004 and again in July 2004, but that it failed to report
the information to OWCP. He also alleged that the employing establishment told him to file an
Equal Employment Opportunity (EEO) complaint, but neglected to inform him that he needed to
file a separate FECA claim for his PTSD. Appellant reportedly attached some EEO-related
documents to his December 21, 2015 request for reconsideration, but the record does not reflect
OWCP having received any additional information at that time.
OWCP subsequently received a January 10, 2016 letter from appellant directed to the
U.S. Secretary of Labor. Appellant’s January 10, 2016 correspondence reiterated that he
reported the injury to the employing establishment in July 2004, but the employing establishment
neglected to inform OWCP. He also wrote to OWCP on January 17, 2016 raising the same
argument. Additionally, appellant provided OWCP an annotated copy of two FECA statutory
provisions (5 U.S.C. §§ 8120 and 8122), which described the employing establishment’s
responsibility for reporting an injury to DOL and the timeframe for making a claim under FECA.
By decision dated February 24, 2016, OWCP denied appellant’s request for
reconsideration and declined to review the merits of his case. It found that the evidence of
record did not support that it had erroneously applied or interpreted a point of law. OWCP also
found that the evidence did not contain a new legal argument not previously considered. Lastly,
it indicated that the evidence was cumulative, and thus, substantially similar to evidence or
documentation already contained in the case record and previously considered. Consequently,
OWCP denied reconsideration because the evidence presented was “[insufficient] to warrant
review of the decision dated [May 11, 2015].”
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.7 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.8 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.9 OWCP will consider an untimely request for reconsideration only if the request

7

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.607 (2014).

9

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be “received” by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt
date of the request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’
Compensation System (iFECS). Id. at Chapter 2.1602.4b. For decisions issued on or after June 1, 1987 through
August 28, 2011, the request for reconsideration must be “mailed” to OWCP within one year of OWCP’s decision
for which review is sought. Id. at Chapter 2.1602.4e.

3

demonstrates “clear evidence of error” on the part of OWCP in its “most recent merit
decision.”10 The request must establish, on its face, that such decision was erroneous.11 Where a
request is untimely and fails to present any clear evidence of error, OWCP will deny the request
for reconsideration without reopening the case for a review on the merits.12
When a request is timely filed, a different standard of review applies. A timely
application for reconsideration, including all supporting documents, must set forth arguments
and contain evidence that either: (i) shows that OWCP erroneously applied or interpreted a
specific point of law; (ii) advances a relevant legal argument not previously considered by
OWCP; or (iii) constitutes relevant and pertinent new evidence not previously considered by
OWCP.13 When a timely application for reconsideration does not meet at least one of the abovenoted requirements, OWCP will deny the request for reconsideration without reopening the case
for a review on the merits.14
ANALYSIS
The Board finds that the case is not in posture for decision. The issue on reconsideration
is whether appellant timely filed his November 20, 2008 occupational disease claim. OWCP
erroneously noted that the decision under review was the Board’s May 11, 2015 order, which
dismissed appellant’s January 26, 2015 appeal for lack of jurisdiction. First, OWCP is not
authorized to review Board decisions.15 Second, the Board’s May 11, 2015 order did not address
the issue of whether appellant’s November 20, 2008 claim was timely under 5 U.S.C. § 8122.
The last OWCP merit decision to address that particular issue was the OWCP hearing
representative’s December 14, 2009 decision.
Appellant’s December 21, 2015 request for reconsideration is untimely because more
than one year has elapsed since the last OWCP merit decision issued on December 14, 2009.16
Because OWCP mistakenly believed the request was timely, it applied the wrong standard in
determining whether further merit review was warranted under 20 C.F.R. § 10.608. Although
the February 24, 2016 decision did not specifically reference 20 C.F.R. § 10.606(b)(3), it is
10

20 C.F.R. § 10.607(b).

11

Id. To establish clear evidence of error, a claimant must submit evidence relevant to the issue that was decided
by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive, precise and explicit and it
must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43 ECAB 227 (1991). It is not
enough to merely show that the evidence could be construed to produce a contrary conclusion. Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to shift the weight of the evidence in favor of the claimant and raise a substantial question
as to the correctness of OWCP’s decision. Thankamma Mathews, 44 ECAB 765, 770 (1993).
12

20 C.F.R. § 10.608(b).

13

Id. at § 10.606(b)(3).

14

Id. at § 10.608(a), (b).

15

Id. at § 501.6(d).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).

4

evident from OWCP’s analysis that it did not apply the appropriate “clear evidence of error”
standard under 20 C.F.R. § 10.607(b).17 Accordingly, the case must be remanded to OWCP for
proper adjudication of appellant’s untimely request for reconsideration.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: June 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

As previously noted, OWCP found that the evidence did not support that it had erroneously applied or
interpreted a point of law. It also found that the evidence did not contain a new legal argument not previously
considered. Finally, OWCP indicated that the evidence was substantially similar to evidence or documentation
already contained in the case record and previously considered. The Board notes that this analysis mirrors the
provisions of 20 C.F.R. § 10.606(b)(3)(i), (ii), and (iii).

5

